McNamee, J. (dissenting).
I dissent and vote for reargument on the ground that in the findings of the Industrial Board, made March 19, 1932, it is stated in finding No. 6 that awards for total disability, from December 11, 1926, to March 24, 1927, were made against the carrier and their payment is indicated. It seems to me that the findings here are the formal decision of the Industrial Board and are binding on all parties including the Industrial Board and this court; and when the Board says that it made awards for total disability there is no warrant in the record for disputing it. Bliss, J., concurs.